
	
		II
		110th CONGRESS
		1st Session
		S. 1739
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mr. Rockefeller (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend section 35 of the Internal Revenue
		  Code of 1986 to improve the health coverage tax credit, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the TAA Health Coverage Improvement
			 Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Improvement of the
				affordability of the credit.
					Sec. 3. 100 percent credit and
				payment for monthly premiums paid prior to certification of eligibility for the
				credit.
					Sec. 4. Eligibility for certain
				pension plan participants; presumptive eligibility.
					Sec. 5. Clarification of
				3-month creditable coverage requirement.
					Sec. 6. TAA pre-certification
				period rule for purposes of determining whether there is a 63-day lapse in
				creditable coverage.
					Sec. 7. Continued qualification
				of family members after certain events.
					Sec. 8. Offering of Federal
				group coverage.
					Sec. 9. Additional requirements
				for individual health insurance costs.
					Sec. 10. Alignment of COBRA
				coverage with TAA period for TAA-eligible individuals.
					Sec. 11. Notice
				requirements.
					Sec. 12. Annual report on
				enhanced TAA benefits.
					Sec. 13. Extension of national
				emergency grants.
				
			2.Improvement of the
			 affordability of the credit
			(a)Improvement of
			 affordability
				(1)In
			 generalSection 35(a) of the
			 Internal Revenue Code of 1986 (relating to credit for health insurance costs of
			 eligible individuals) is amended by striking 65 and inserting
			 95.
				(2)Conforming
			 amendmentSection 7527(b) of
			 such Code (relating to advance payment of credit for health insurance costs of
			 eligible individuals) is amended by striking 65 and inserting
			 95.
				(b)Effective
			 dateThe amendments made by
			 this section apply to taxable years beginning after December 31, 2007.
			3.100 percent credit and
			 payment for monthly premiums paid prior to certification of eligibility for the
			 credit
			(a)In
			 generalSubsection (a) of
			 section 35 of the Internal Revenue Code of 1986, as amended by section 2(a)(1),
			 is amended—
				(1)by striking the subsection heading and all
			 that follows through “In case” and inserting “Amount of Credit.—
					
						(1)In
				generalIn
				case
						;
				and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)100 percent
				credit for months prior to issuance of eligibility certificateThe amount allowed as a credit against the
				tax imposed by subtitle A shall be equal to 100 percent in the case of the
				taxpayer’s first eligible coverage months occurring prior to the issuance of a
				qualified health insurance costs credit eligibility
				certificate.
						.
				(b)Payment for
			 premiums due prior to certification of eligibility for the creditSection 7527 of the Internal Revenue Code
			 of 1986 (relating to advance payment of credit for health insurance costs of
			 eligible individuals) is amended by adding at the end the following new
			 subsection:
				
					(e)Payment for
				premiums due prior to issuance of certificateThe program established under subsection
				(a) shall provide—
						(1)that the Secretary shall make payments on
				behalf of a certified individual of an amount equal to 100 percent of the
				premiums for coverage of the taxpayer and qualifying family members under
				qualified health insurance for eligible coverage months (as defined in section
				35(b)) occurring prior to the issuance of a qualified health insurance costs
				credit eligibility certificate; and
						(2)that any payments made under paragraph (1)
				shall not be included in the gross income of the taxpayer on whose behalf such
				payments were
				made.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
			4.Eligibility for
			 certain pension plan recipients; presumptive eligibility
			(a)Eligibility for
			 certain pension plan recipientsSubsection (c) of section 35 of the
			 Internal Revenue Code of 1986 is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B), by striking
			 and at the end;
					(B)in subparagraph (C), by striking the period
			 and inserting , and; and
					(C)by adding at the end the following:
						
							(D)an eligible multiemployer pension
				participant.
							;
				and
					(2)by adding at the end the following new
			 paragraph:
					
						(5)Eligible
				multiemployer pension recipientThe term eligible multiemployer
				pension recipient means, with respect to any month, any
				individual—
							(A)who has attained age 55 as of the first day
				of such month,
							(B)who is receiving a benefit from a
				multiemployer plan (as defined in section 3(37)(A) of the
				Employee Retirement Income Security Act of
				1974), and
							(C)whose former employer has withdrawn from
				such multiemployer plan pursuant to section 4203(a) of such
				Act.
							.
				(b)Presumptive
			 eligibility for petitioners for trade adjustment assistanceSubsection (c) of section 35 of the
			 Internal Revenue Code of 1986, as amended by subsection (a), is amended by
			 adding at the end the following new paragraph:
				
					(6)Presumptive
				status as a TAA recipientThe
				term eligible individual shall include any individual who is
				covered by a petition filed with the Secretary of Labor under section 221 of
				the Trade Act of 1974. This paragraph
				shall apply to any individual only with respect to months which—
						(A)end after the date that such petition is so
				filed, and
						(B)begin before the earlier of—
							(i)the 90th day after the date of filing of
				such petition, or
							(ii)the date on which the Secretary of Labor
				makes a final determination with respect to such
				petition.
							.
			(c)Conforming
			 amendments
				(1)Paragraph (1) of section 7527(d) of such
			 Code is amended by striking or an eligible alternative TAA recipient (as
			 defined in section 35(c)(3)) and inserting , an eligible
			 alternative TAA recipient (as defined in section 35(c)(3)), an eligible
			 multiemployer pension recipient (as defined in section 35(c)(5), or an
			 individual who is an eligible individual by reason of section
			 35(c)(6).
				(2)Section 173(f)(4) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2918(f)(4)) is amended—
					(A)in subparagraph (B), by striking
			 and at the end;
					(B)in subparagraph (C), by striking the period
			 and inserting a comma; and
					(C)by inserting after subparagraph (C), the
			 following new subparagraphs:
						
							(D)an eligible multiemployer pension recipient
				(as defined in section 35(c)(5) of the Internal Revenue Code of 1986),
				and
							(E)an individual who is an eligible individual
				by reason of section 35(c)(6) of the Internal Revenue Code of
				1986.
							.
					(d)Technical
			 amendment clarifying eligibility of certain displaced workers receiving a
			 benefit under a defined benefit pension planThe first sentence of section 35(c)(2) of
			 the Internal Revenue Code of 1986 is amended by inserting before the period the
			 following: , and shall include any such individual who would be eligible
			 to receive such an allowance but for the fact that the individual is receiving
			 a benefit under a defined benefit plan (as defined in section 3(35) of the
			 Employee Retirement Income Security Act of
			 1974)..
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
			5.Clarification of
			 3-MONTH creditable coverage requirement
			(a)In
			 generalClause (i) of section
			 35(e)(2)(B) of the Internal Revenue Code of 1986 (defining qualifying
			 individual) is amended by inserting (prior to the employment separation
			 necessary to attain the status of an eligible individual) after
			 9801(c).
			(b)Conforming
			 amendmentSection
			 173(f)(2)(B)(ii)(I) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2918(f)(2)(B)(ii)(I)) is amended by inserting (prior to the employment
			 separation necessary to attain the status of an eligible individual)
			 after 1986.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
			6.TAA pre-certification
			 period rule for purposes of determining whether there is a 63-DAY lapse in
			 creditable coverage
			(a)ERISA
			 amendmentSection 701(c)(2)
			 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1181(c)(2)) is amended by adding at the end the
			 following new subparagraph:
				
					(C)TAA-eligible
				individuals
						(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible individual,
				the period beginning on the date the individual has a TAA-related loss of
				coverage and ending on the date that is 5 days after the postmark date of the
				notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 of the
				Internal Revenue Code of 1986 shall not be taken into account in determining
				the continuous period under subparagraph (A).
						(ii)DefinitionsThe terms TAA-eligible
				individual, and TAA-related loss of coverage have the
				meanings given such terms in section
				605(b)(4)(C).
						.
			(b)PHSA
			 amendmentSection 2701(c)(2)
			 of the Public Health Service Act (42
			 U.S.C. 300gg(c)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)TAA-eligible
				individuals
						(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible individual,
				the period beginning on the date the individual has a TAA-related loss of
				coverage and ending on the date that is 5 days after the postmark date of the
				notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 of the
				Internal Revenue Code of 1986 shall not be taken into account in determining
				the continuous period under subparagraph (A).
						(ii)DefinitionsThe terms TAA-eligible
				individual, and TAA-related loss of coverage have the
				meanings given such terms in section
				2205(b)(4)(C).
						.
			(c)IRC
			 amendmentSection 9801(c)(2)
			 of the Internal Revenue Code of 1986 (relating to not counting periods before
			 significant breaks in creditable coverage) is amended by adding at the end the
			 following new subparagraph:
				
					(D)TAA-eligible
				individuals
						(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible individual,
				the period beginning on the date the individual has a TAA-related loss of
				coverage and ending on the date which is 5 days after the postmark date of the
				notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 shall not be
				taken into account in determining the continuous period under subparagraph
				(A).
						(ii)DefinitionsThe terms TAA-eligible
				individual, and TAA-related loss of coverage have the
				meanings given such terms in section
				4980B(f)(5)(C)(iv).
						.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
			7.Continued
			 qualification of family members after certain events
			(a)In
			 generalSubsection (g) of
			 section 35 of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraph (9) as paragraph (10) and inserting after paragraph (8) the following
			 new paragraph:
				
					(9)Continued
				qualification of family members after certain events
						(A)Eligible
				individual becomes medicare eligibleIn the case of a month which would be an
				eligible coverage month with respect to an eligible individual but for
				subsection (f)(2)(A), such month shall be treated as an eligible coverage month
				with respect to any qualifying family member of such eligible individual (but
				not with respect to such eligible individual).
						(B)DivorceIn the case of a month which would be an
				eligible coverage month with respect to a former spouse of a taxpayer but for
				the finalization of a divorce between the spouse and the taxpayer that occurs
				during the period in which the taxpayer is an eligible individual, such month
				shall be treated as an eligible coverage month with respect to such former
				spouse.
						(C)DeathIn the case of a month which would be an
				eligible coverage month with respect to an eligible individual but for the
				death of such individual, such month shall be treated as an eligible coverage
				month with respect to any qualifying family of such eligible
				individual.
						.
			(b)Conforming
			 amendmentSection 173(f) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is amended by adding
			 at the end the following:
				
					(8)Continued
				qualification of family members after certain events
						(A)Eligible
				individual becomes medicare eligibleIn the case of a month which would be an
				eligible coverage month with respect to an eligible individual but for
				subsection (f)(2)(A), such month shall be treated as an eligible coverage month
				with respect to any qualifying family member of such eligible individual (but
				not with respect to such eligible individual).
						(B)DivorceIn the case of a month which would be an
				eligible coverage month with respect to a former spouse of a taxpayer but for
				the finalization of a divorce between the spouse and the taxpayer that occurs
				during the period in which the taxpayer is an eligible individual, such month
				shall be treated as an eligible coverage month with respect to such former
				spouse.
						(C)DeathIn the case of a month which would be an
				eligible coverage month with respect to an eligible individual but for the
				death of such individual, such month shall be treated as an eligible coverage
				month with respect to any qualifying family of such eligible
				individual.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
			8.Offering of Federal
			 group coverage
			(a)Provision of
			 group coverage
				(1)In
			 generalThe Director of the
			 Office of Personnel Management jointly with the Secretary of the Treasury shall
			 establish a program under which eligible individuals (as defined in section
			 35(c) of the Internal Revenue Code of 1986) are offered enrollment under health
			 benefit plans that are made available under FEHBP.
				(2)Terms and
			 conditionsThe terms and
			 conditions of health benefits plans offered under paragraph (1) shall be the
			 same as the terms and coverage offered under FEHBP, except that the percentage
			 of the premium charged to eligible individuals (as so defined) for such health
			 benefit plans shall be equal to 5 percent.
				(3)StudyThe Director of the Office of Personnel
			 Management jointly with the Secretary of the Treasury shall conduct a study of
			 the impact of the offering of health benefit plans under this subsection on the
			 terms and conditions, including premiums, for health benefit plans offered
			 under FEHBP and shall submit to Congress, not later than 2 years after the date
			 of the enactment of this Act, a report on such study. Such report may contain
			 such recommendations regarding the establishment of separate risk pools for
			 individuals covered under FEHBP and eligible individuals covered under health
			 benefit plans offered under paragraph (1) as may be appropriate to protect the
			 interests of individuals covered under FEHBP and alleviate any adverse impact
			 on FEHBP that may result from the offering of such health benefit plans.
				(4)FEHBP
			 definedIn this section, the
			 term FEHBP means the Federal Employees Health Benefits Program
			 offered under chapter 89 of title 5, United States Code.
				(b)Conforming
			 amendments
				(1)Paragraph (1) of section 35(e) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(K)Coverage under a health benefits plan
				offered under section 8(a)(1) of the TAA
				Health Coverage Improvement Act of
				2007.
						.
				(2)Section 173(f)(2)(A) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2918(f)(2)(A)) is amended by adding at the
			 end the following new clause:
					
						(xi)Coverage under a health benefits plan
				offered under section 8(a)(1) of the TAA
				Health Coverage Improvement Act of
				2007.
						.
				9.Additional
			 requirements for individual health insurance costs
			(a)In
			 generalSubparagraph (A) of
			 section 35(e)(2) of such Code is amended by striking subparagraphs (B)
			 through (H) of paragraph (1) and inserting paragraph (1) (other
			 than subparagraphs (A), (I), and (K) thereof).
			(b)Rating system
			 requirementSubparagraph (J)
			 of section 35(e)(1) of such Code is amended by adding at the end the following:
			 For purposes of this subparagraph and clauses (ii), (iii), and (iv) of
			 subparagraph (F), such term does not include any insurance unless the premiums
			 for such insurance are restricted based on a community rating system
			 (determined other than on the basis of age)..
			(c)Clarification
			 of congressional intent To limit use of individual health insurance coverage
			 optionSection 35(e)(1)(J)
			 (relating to qualified health insurance) is amended in the matter preceding
			 clause (i), by inserting , but only after under
			 individual health insurance.
			(d)Conforming
			 amendmentsSection 173(f)(2)
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(2)) is
			 amended—
				(1)in subparagraph (A)(x), by adding at the
			 end the following: Such term does not include any insurance unless the
			 premiums for such insurance are restricted based on a community rating system
			 (determined other than on the basis of age).; and
				(2)in subparagraph (B)—
					(A)in the matter preceding subclause (I), by
			 inserting , but only after under individual health
			 insurance; and
					(B)in clause (i), by striking clauses
			 (ii) through (viii) of subparagraph (A) and inserting
			 subparagraph (A) (other than clauses (i), (x), and (xi)
			 thereof).
					10.Alignment of COBRA
			 coverage with TAA period for TAA-eligible individuals
			(a)ERISASection 605(b) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1165(b)) is amended—
				(1)in the subsection heading, by inserting
			 and
			 Coverage after Election; and
				(2)in paragraph (2)—
					(A)in the paragraph heading, by inserting
			 and
			 period after Commencement;
					(B)by striking and shall and
			 inserting , shall; and
					(C)by inserting , and in no event shall
			 the maximum period required under section 602(2)(A) be less than the period
			 during which the individual is a TAA-eligible individual before the
			 period at the end.
					(b)Internal
			 Revenue Code of 1986Section
			 4980B(f)(5)(C) of the Internal Revenue Code of 1986 is amended—
				(1)in the subparagraph heading, by inserting
			 and
			 coverage after election; and
				(2)in clause (ii)—
					(A)in the clause heading, by inserting
			 and
			 period after Commencement;
					(B)by striking and shall and
			 inserting , shall; and
					(C)by inserting , and in no event shall
			 the maximum period required under paragraph (2)(B)(i) be less than the period
			 during which the individual is a TAA-eligible individual before the
			 period at the end.
					(c)Public Health Service ActSection 2205(b) of the
			 Public Health Service Act (42 U.S.C.
			 300bb–5(b)) is amended—
				(1)in the subsection heading, by inserting
			 and
			 Coverage after Election; and
				(2)in paragraph (2)—
					(A)in the paragraph heading, by inserting
			 and
			 period after Commencement;
					(B)by striking and shall and
			 inserting , shall; and
					(C)by inserting , and in no event shall
			 the maximum period required under section 2202(2)(A) be less than the period
			 during which the individual is a TAA-eligible individual before the
			 period at the end.
					11.Notice
			 requirementsSection 7527 of
			 the Internal Revenue Code of 1986 (relating to advance payment of credit for
			 health insurance costs of eligible individuals), as amended by section 3(b), is
			 amended by adding at the end the following new subsection:
			
				(f)Inclusion of
				certain informationThe
				notice by the Secretary (or by any person or entity designated by the
				Secretary) that an individual is eligible for a qualified health insurance
				costs credit eligibility certificate shall include—
					(1)information
				explaining how the program established under subsection (a) works with the
				credit established under section 35,
					(2)the name, address, and telephone number of
				the State office or offices responsible for determining that the individual is
				eligible for such certificate and for providing the individual with assistance
				with enrollment in qualified health insurance (as defined in section
				35(e)),
					(3)a list of the coverage options that are
				treated as qualified health insurance (as so defined) by the State in which the
				individual resides, and
					(4)in the case of a TAA-eligible individual
				(as defined in section 4980B(f)(5)(C)(iv)(II)), a statement informing the
				individual that the individual has 63 days from the date that is 5 days after
				the postmark date of such notice to enroll in such insurance without a lapse in
				creditable coverage (as defined in section
				9801(c)).
					.
		12.Annual report on
			 enhanced TAA benefitsNot
			 later than October 1 of each year (beginning in 2008) the Secretary of the
			 Treasury, after consultation with the Secretary of Labor, shall report to the
			 Committee on Finance and the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Ways and Means and the Committee on
			 Education and the Workforce of the House of Representatives the following
			 information with respect to the most recent taxable year ending before such
			 date:
			(1)The total number of participants utilizing
			 the health insurance tax credit under section 35 of the Internal Revenue Code
			 of 1986, including a measurement of such participants identified—
				(A)by State, and
				(B)by coverage under COBRA continuation
			 provisions (as defined in section 9832(d)(1) of such Code) and by non-COBRA
			 coverage (further identified by group and individual market).
				(2)The range of monthly health insurance
			 premiums offered and the average and median monthly health insurance premiums
			 offered to TAA-eligible individuals (as defined in section
			 4980B(f)(5)(C)(iv)(II) of such Code) under COBRA continuation provisions (as
			 defined in section 9832(d)(1) of such Code), State-based continuation coverage
			 provided under a State law that requires such coverage, and each category of
			 coverage described in section 35(e)(1) of such Code, identified by State and by
			 the actuarial value of such coverage and the specific benefits provided and
			 cost-sharing imposed under such coverage.
			(3)The number of States applying for and
			 receiving national emergency grants under section 173(f) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2918(f)) and the time necessary for
			 application approval of such grants.
			(4)The cost of administering the health credit
			 program under section 35 of such Code, by function, including the cost of
			 subcontractors.
			13.Extension of national
			 emergency grants
			(a)In
			 generalSection 173(f) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is amended—
				(1)by striking paragraph (1) and inserting the
			 following new paragraph:
					
						(1)Use of
				funds
							(A)Health
				insurance coverage for eligible individuals in order to obtain qualified health
				insurance that has guaranteed issue and other consumer
				protectionsFunds made
				available to a State or entity under paragraph (4)(A) of subsection (a) shall
				be used to provide an eligible individual described in paragraph (4)(C) and
				such individual’s qualifying family members with health insurance coverage for
				the 3-month period that immediately precedes the first eligible coverage month
				(as defined in section 35(b) of the Internal Revenue Code of 1986) in which
				such eligible individual and such individual’s qualifying family members are
				covered by qualified health insurance that meets the requirements described in
				clauses (i) through (iv) of section 35(e)(2)(A) of the Internal Revenue Code of
				1986 (or such longer minimum period as is necessary in order for such eligible
				individual and such individual’s qualifying family members to be covered by
				qualified health insurance that meets such requirements).
							(B)Additional
				usesFunds made available to
				a State or entity under paragraph (4)(A) of subsection (a) may be used by the
				State or entity for the following:
								(i)Health
				insurance coverageTo assist
				an eligible individual and such individual’s qualifying family members with
				enrolling in health insurance coverage and qualified health insurance or paying
				premiums for such coverage or insurance.
								(ii)Administrative
				expenses and start-up expenses to establish group health plan coverage options
				for qualified health insuranceTo pay the administrative expenses related
				to the enrollment of eligible individuals and such individuals’ qualifying
				family members in health insurance coverage and qualified health insurance,
				including—
									(I)eligibility verification activities;
									(II)the notification of eligible individuals of
				available health insurance and qualified health insurance options;
									(III)processing qualified health insurance costs
				credit eligibility certificates provided for under section 7527 of the Internal
				Revenue Code of 1986;
									(IV)providing assistance to eligible
				individuals in enrolling in health insurance coverage and qualified health
				insurance;
									(V)the development or installation of
				necessary data management systems; and
									(VI)any other expenses determined appropriate
				by the Secretary, including start-up costs and on going administrative
				expenses, in order for the State to treat the coverage described in
				subparagraph (C), (D), (E), or (F)(i) of section 35(e)(1) of the Internal
				Revenue Code of 1986, or, only if the coverage is under a group health plan,
				the coverage described in subparagraph (F)(ii), (F)(iii), (F)(iv), (G), or (H)
				of such section, as qualified health insurance under that section.
									(iii)OutreachTo pay for outreach to eligible individuals
				to inform such individuals of available health insurance and qualified health
				insurance options, including outreach consisting of notice to eligible
				individuals of such options made available after the date of enactment of this
				clause and direct assistance to help potentially eligible individuals and such
				individual’s qualifying family members qualify and remain eligible for the
				credit established under section 35 of the Internal Revenue Code of 1986 and
				advance payment of such credit under section 7527 of such Code.
								(iv)Bridge
				fundingTo assist potentially
				eligible individuals purchase qualified health insurance coverage prior to
				issuance of a qualified health insurance costs credit eligibility certificate
				under section 7527 of the Internal Revenue Code of 1986 and commencement of
				advance payment, and receipt of expedited payment, under subsections (a) and
				(e), respectively, of that section.
								(C)Rule of
				constructionThe inclusion of
				a permitted use under this paragraph shall not be construed as prohibiting a
				similar use of funds permitted under subsection
				(g).
							;
				and
				(2)by striking paragraph (2) and inserting the
			 following new paragraph:
					
						(2)Qualified
				health insuranceFor purposes
				of this subsection and subsection (g), the term qualified health
				insurance has the meaning given that term in section 35(e) of the
				Internal Revenue Code of
				1986.
						.
				(b)FundingSection 174(c)(1) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2919(c)(1)) is amended—
				(1)in the paragraph heading, by striking
			 Authorization and
			 appropriation for fiscal year 2002 and inserting
			 Appropriations; and
				(2)by striking subparagraph (A) and inserting
			 the following new subparagraph:
					
						(A)to carry out subsection (a)(4)(A) of
				section 173—
							(i)$10,000,000 for fiscal year 2002;
				and
							(ii)$300,000,000 for the period of fiscal years
				2008 through 2010;
				and
							.
				(c)Report
			 regarding failure To comply with requirements for expedited approval
			 proceduresSection 173(f) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is amended by adding
			 at the end the following new paragraph:
				
					(8)Report for
				failure to comply with requirements for expedited approval
				proceduresIf the Secretary
				fails to make the notification required under clause (i) of paragraph (3)(A)
				within the 15-day period required under that clause, or fails to provide the
				technical assistance required under clause (ii) of such paragraph within a
				timely manner so that a State or entity may submit an approved application
				within 2 months of the date on which the State or entity’s previous application
				was disapproved, the Secretary shall submit a report to Congress explaining
				such
				failure.
					.
			(d)Technical
			 amendmentEffective as if
			 included in the enactment of the Trade Act of 2002 (Public Law 107–210; 116
			 Stat. 933), subsection (f) of section 203 of that Act is repealed.
			
